Citation Nr: 0933492	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-34 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
shoulder degenerative joint disease.

2.  Entitlement to service connection for left shoulder 
degenerative joint disease, to include as secondary to 
service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, inter alia, denied 
service connection for left shoulder degenerative joint 
disease as secondary to a service-connected knee disability.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The Board notes that the Veteran was denied restoration of 
benefits withheld due to fugitive status.  In January 2009, a 
statement of the case was issued.  The Veteran filed a Form 9 
in February 2009, in which she indicated that she felt she 
was entitled to restoration of her benefits retroactively to 
the date she began her work-release program, June 20, 2007.  
She also requested a Travel Board hearing in front of a 
Veterans Law Judge.  In May 2009, the RO informed the Veteran 
that her benefits were being restored retroactively to June 
20, 2007.  As this is a full grant of the issue, and the 
Veteran had not indicated any disagreement with this 
decision, her request for a hearing on this issue is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2008).  

In June 2009, the veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) regarding the remaining issue as noted 
on the title page; a copy of the hearing transcript is in the 
record.

The issue of entitlement to service connection for left 
shoulder degenerative joint disease, to include as secondary 
to service-connected knee disabilities is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  In an April 1996 decision, the RO denied entitlement to 
service connection for a left shoulder disability; the 
Veteran did not file a timely notice of disagreement (NOD), 
and this decision is final.

2.  Evidence added to the record since the April 1996 rating 
decision relates to unestablished facts necessary to 
substantiate the Veteran's service connection claim for a 
left shoulder disability.


CONCLUSION OF LAW

1.  The April 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
April 1996 rating decision sufficient to reopen the Veteran's 
claim for entitlement to service connection for a left 
shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
the in full the appeal regarding the issue of whether new and 
material evidence has been received to reopen the previously 
denied claim.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

New and Material Evidence

In her current claim, the Veteran testified that she fell and 
injured her left shoulder in September 2003 as a result of 
her knees giving way.  The Veteran is service-connected for 
right and left knee disabilities.  

In an April 1996 decision, the Veteran's claim for service 
connection for a left shoulder disability was denied.  It was 
determined that, although there was a record of treatment for 
the Veteran's left shoulder while in service, no permanent 
residual or chronic disability subject to service connection 
was shown by service treatment records or demonstrated by the 
evidence of record.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2008).  The Veteran filed to reopen the 
claim in February 2004 and has perfected an appeal to the 
Board.  

The Board notes that the April 1996 rating decision was based 
upon the Veteran's claim for entitlement to service 
connection for a left shoulder disability on a direct basis, 
and that the current claim for entitlement to service 
connection for a left shoulder disability is as secondary to 
her service-connected knee disabilities.  However, a claim 
based on a new theory of entitlement is not a new claim, but 
constitutes an application to reopen the previously denied 
claim.  Ashford v. Brown, 10 Vet. App. 120 (1997). 

Therefore, the issue before the Board is whether the 
appellant has submitted new and material evidence to reopen 
her previously denied claim of entitlement to service 
connection for left shoulder disability.  As noted above, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2008).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in April 1996.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the April 1996 decision is 
private and VA medical records which show that the Veteran 
was seen in October 2003 for shoulder pain as a result of a 
fall.  The examiner felt that she had a bruised shoulder 
where her internal rotator cuff was attached.  In December 
2003, a VA examiner diagnosed left rotator cuff strain as a 
result of her fall.  A January 2004 private medical record 
shows that the Veteran was diagnosed with adhesive capsulitis 
secondary to impingement syndrome and rotator cuff tenonitis 
and degenerative joint disease of the acromioclavicular joint 
in the left shoulder.  In March 2004, the Veteran underwent 
surgery on her left shoulder.  The preoperative diagnosis was 
adhesive capsulitis, degenerative joint disease of the 
acromioclavicular joint and impingement syndrome of the left 
shoulder.  The postoperative diagnosis was the same, but a 
diagnosis of anterior glenoid labral tear, degenerative type, 
of the left shoulder was added.  Private medical records show 
that she underwent several weeks of physical therapy 
following the surgery.  These records reflect that the 
Veteran was being seen as the result of a fall.  

In this case, the Veteran was previously denied because there 
was no evidence that she had a left shoulder disability which 
was related to her treatment while in service.  However, the 
evidence that has been submitted since the April 1996 rating 
decision is both new, as it was not considered in April 1996, 
and material, as it supports her claim that her left shoulder 
disorder is a result of her service-connected knee 
disabilities, which would substantiate her claim.  As such, 
the case is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a left shoulder 
disability is reopened.  To this extent, the appeal is 
granted.


REMAND

On the occasion of the aforementioned hearing, the Veteran 
has testified that she injured her left shoulder when she 
fell as a result of her service-connected knee disabilities.  
The Veteran is service-connected for right and left knee 
disabilities.  She was afforded a VA examination in July 
2005.  In formulating her opinion, the examiner noted that 
the only diagnosis as of March 19, 2004 was degenerative 
joint disease of the left shoulder; however, the Veteran's 
March 19, 2004 operation report reflects postoperative 
diagnoses as adhesive capsulitis, degenerative joint disease 
of the acromioclavicular joint, impingement syndrome and 
anterior glenoid labral tear, degenerative type, of the left 
shoulder.  In addition, the VA examiner diagnosed the 
Veteran's left shoulder with degenerative disc disease.  
Since the July 2005 examination, the Veteran has been seen 
for left shoulder pain, arthralgias and osteoarthritis in 
several joints.  The Board finds that, in order to adequately 
fulfill the duty to assist, the Veteran should be afforded 
another VA examination in order to determine whether her knee 
disabilities resulted in her fall, whether the Veteran's 
postoperative diagnoses were a result of her fall, whether 
there are current residuals from these conditions, her 
current left shoulder diagnosis and whether her current 
diagnosis is related to her fall or to an intervening cause 
such as aging.  In addition, if arthritis is the correct 
diagnosis, whether this condition manifested within one year 
of her discharge from service.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine whether the 
Veteran has a left shoulder disorder that 
is due to her service-connected knee 
disabilities.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's knees 
gave way as a result of her service-
connected disabilities and caused her to 
fall, (2) whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's 
postoperative diagnoses of adhesive 
capsulitis, degenerative joint disease of 
the acromioclavicular joint, impingement 
syndrome and anterior glenoid labral 
tear, degenerative type, of the left 
shoulder were a result of her fall, (3) 
whether there are current residuals from 
these conditions, (4) her current left 
shoulder diagnosis, (5) whether it is at 
least as likely as not (50 percent or 
more probability) that her current 
diagnosis is due to her fall or to an 
intervening cause such as aging and (6) 
if arthritis is the correct diagnosis, 
whether this condition manifested within 
one year of her discharge from service.  
If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until she receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2008).  The appellant and her representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


